Opinion by
Keefe, J.
It was stipulated that the merchandise consists of cheese similar to that involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). In accordance therewith -it was held that an allowance of 2% percent should have been made in the weight of certain of the cheese, and that an allowance of 1 percent should have been made in the weight of certain other cheese to compensate for the weight of the foreign substances. The protests were sustained in accordance with said stipulation.